Citation Nr: 0917932	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-31 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 3, 2004, 
to February 2, 2005; he also had 9 years, 7 months, and 21 
days of active duty prior to January 3, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied the 
Veteran's claim for service connection for obstructive sleep 
apnea.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Board's Central Office in 
Washington, D.C., in April 2009.  A transcript of the hearing 
has been associated with the Veteran's claims file.  During 
the April 2009 hearing, the Veteran stated that he wished to 
withdraw from appeal his claim for higher rating for his 
service-connected osteoarthritis of the fifth distal 
interphalangeal joint of the left hand. In light of the 
Veteran's statement, the Board considers the identified claim 
to be withdrawn and no longer in appellate status.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for obstructive 
sleep apnea.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant medical evidence of record consists of the Veteran's 
December 2003 diagnosis of and ongoing treatment for 
obstructive sleep apnea as well as service treatment records 
from the Veteran's tour of duty from January 2004 through 
February 2005 and report of a VA examination performed in 
October 2005.  Review of the Veteran's medical records 
indicates that he underwent a sleep study in December 2003, 
at which time he was diagnosed with obstructive sleep apnea 
and prescribed a continuous positive airway pressure (CPAP) 
machine for use while sleeping.  The examiner at that time 
noted that the Veteran's wife reported that he had been 
snoring for approximately 7 years.  In an opinion dated in 
August 2006, the Veteran's private physician stated that he 
had "little doubt that going for a couple of years without 
being able to use his CPAP probably had some adverse effect 
upon [the Veteran's] health, although hopefully nothing 
permanent.  This however will never be able to be determined 
with certainty."  

Review of the Veteran's service treatment records reflects 
that at a January 2004 pre-deployment health assessment, the 
Veteran was noted to carry a diagnosis of obstructive sleep 
apnea and require a CPAP machine for use while he slept.  The 
examiner at that time recommended that the Veteran be 
deployed but be allowed to use his CPAP machine on 
deployment.  Similarly, a July 2004 pre-deployment health 
assessment noted the Veteran's permanent medical profile for 
obstructive sleep apnea, documenting that the Veteran "must 
have access to electricity to operate CPAP machine."  He 
was, however, found to be "deployable" on examination.  At 
post-deployment health assessments conducted in December 2004 
and October 2005, the Veteran reported that his health had 
worsened while he was stationed overseas.  However, in both 
assessments the Veteran responded "No" when asked if he had 
difficulty with feeling tired after sleeping.  He was 
medically disqualified from service in June 2005 due to his 
diagnosis of obstructive sleep apnea.  At an October 2005 
report of medical assessment, the Veteran was again noted to 
have a diagnosis of sleep apnea and to require a CPAP machine 
when sleeping.

The Veteran was provided VA examination in October 2005.  
Report of that examination reflects that the examiner noted 
the Veteran's history of obstructive sleep apnea, which the 
Veteran stated was first diagnosed in 2003, just prior to his 
January 2004 entrance into active duty and deployment.  The 
examiner conducted physical examination and diagnosed the 
Veteran with obstructive sleep apnea, which he acknowledged 
was being treated with CPAP therapy.  The examiner did not 
offer an opinion as to whether the Veteran's obstructive 
sleep apnea, which was diagnosed prior to his entry onto 
active duty in 2004, was worsened beyond the natural progress 
of the disease during the Veteran's time in service; nor is 
there evidence in the examination report that the examiner 
reviewed the Veteran's claims file or medical records.

At the April 2009 hearing, the Veteran testified that, 
although he had a medical profile issued before deployment 
mandating that he be provided electricity with which to use 
his CPAP machine while deployed, he was able to use the 
machine only about 30 percent of the time, due to the lack of 
compatible electrical outlets and the dusty, sandy 
environment in which he was stationed.  The Veteran claimed 
that his sleep apnea worsened while on active duty, causing 
him tiredness and sleep problems during his deployment.  

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  The Board notes that 
pursuant to statutory provisions, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003) (holding that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

In this case, although it appears that the October 2005 VA 
examiner conducted a proper evaluation of the Veteran's 
physical condition at the time, the Board notes that the 
examiner failed to review the Veteran's claims file and 
medical records and failed to clearly address in his 
examination report whether there is evidence that the 
Veteran's preexisting obstructive sleep apnea did not worsen 
during active duty beyond the normal progression of the 
disease.  As already noted, the Board notes that the examiner 
appears not to have reviewed the Veteran's claims file or 
medical records, nor was the August 2006 private physician's 
opinion available to him at the time of the examination.  
Further, the October 2005 examiner did not offer a medical 
opinion as to whether the Veteran's preexisting obstructive 
sleep apnea worsened beyond the normal progression of the 
disease while the Veteran was serving on active duty and 
deployed overseas.  

Therefore, the Board finds that the claims file should be 
forwarded to the examiner who conducted the October 2005 VA 
examination for a supplemental medical opinion regarding the 
Veteran's claim for service connection for obstructive sleep 
apnea.  The examiner must review the Veteran's entire claims 
file, to include any records obtained pursuant to this 
remand, and render an opinion as to whether there is clear 
and unmistakable evidence in the record showing that the 
Veteran's diagnosed obstructive sleep apnea did not worsen 
during active duty beyond the normal progression of the 
disease.  If further consultation with a specialist or 
physical examination of the Veteran is necessary, such should 
be undertaken and any findings included in the examiner's 
final report.

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
obstructive sleep apnea to be obtained.  

2.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the 
October 2005 VA examination.  The entire 
claims file, to include a complete copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
reviewer's report must reflect 
consideration of the Veteran's documented 
medical history and assertions, including 
specifically his claim that his 
obstructive sleep apnea worsened while he 
was deployed overseas, and his private 
physician's statement that the Veteran's 
inability to use his CPAP machine while 
deployed "probably had some adverse 
effect upon his health."  The examiner 
must provide an opinion as to whether 
there is clear and unmistakable evidence 
that the Veteran's currently diagnosed 
obstructive sleep apnea was not worsened 
beyond the natural progression of the 
disease by the Veteran's service, and 
particularly his deployment overseas 
without ready access to his CPAP machine.  

The examiner must provide reasons and an 
explanation for all opinions. If 
consultation with a specialist is 
necessary, such should be undertaken and 
such findings included in the examiner's 
final report.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner must provide 
the opinions requested above.)  

3.  The adjudicator must ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

